Case 1:19-cv-00286-RJJ-PJG ECF No. 74, PageID.2564 Filed 10/10/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MELISSA BUCK; CHAD BUCK; and
SHAMBER FLORE; ST. VINCENT
CATHOLIC CHARITIES,
                                                 No. 1:19-cv-00286
      Plaintiffs,
                                                 HON. ROBERT J. JONKER
v.
                                                 MAG. PHILLIP J. GREEN
ROBERT GORDON, in his official
capacity as the Director of the Michigan
Department of Health and Human Services;
HERMAN MCCALL, in his official capacity
as the Executive Director of the Michigan
Children’s Services Agency; DANA NESSEL,
in her official capacity as Michigan Attorney
General; ALEX AZAR, in his official capacity
as Secretary of Health and Human Services;
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

      Defendants.



                          STATE DEFENDANTS’
                    CERTIFICATE OF COMPLIANCE WITH
                         LOCAL CIVIL RULE 7.1(d)

      In accordance with W.D. Mich.LCivR 7.1(d), Defendants Michigan

Department of Health and Human Services (DHHS) Director Robert Gordon, DHHS

Children’s Services Agency Executive Director JooYuen Chang,1 and Michigan



1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, this joint motion
reflects the substitution of Children’s Services Agency Executive Director JooYuen
Chang for former Children’s Services Agency Executive Director Herman McCall,
who was named in his official capacity.
Case 1:19-cv-00286-RJJ-PJG ECF No. 74, PageID.2565 Filed 10/10/19 Page 2 of 2




Attorney General Dana Nessel (collectively, “State Defendants”), by and through

undersigned counsel, hereby certify that, on October 9, 2019, they sent email

correspondence seeking concurrence in the relief sought in State Defendants’

Emergency Motion to Stay the Preliminary Injunction to counsel for Plaintiffs,

counsel for Defendants Alex Azar and the United States Department of Health and

Human Services, and counsel for the Dumonts.

      Plaintiffs responded that they oppose the motion. Federal Defendants

Secretary Alex Azar and the United States Department of Health and Human

Services took no position. The Dumonts do not object to the relief sought.




                                             Respectfully submitted,

                                             Dana Nessel
                                             Attorney General



Dated: October 10, 2019                      /s/ Toni L. Harris
                                             Toni L. Harris (P63111)
                                             Attorney for State Defendants
                                             Michigan Department of
                                              Attorney General
                                             Health, Education & Family
                                             Services Division
                                             P.O. Box 30758
                                             Lansing, MI 48909
                                             (517) 335-7603
                                             HarrisT19@michigan.gov
